Case 1:18-cv-01413-JTN-SJB ECF No. 93, PageID.971 Filed 02/05/21 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 JOHN DOE,

           Plaintiff,                     Case No. 1:18−cv−1413

    v.                                    Hon. Janet T. Neff

 MICHIGAN STATE UNIVERSITY, et al.,

           Defendants.
                                    /



                                     ORDER
      For reasons communicated to counsel on February 5, 2021, the parties'
 proposed protective order (ECF No. 90) is denied without prejudice.

         IT IS SO ORDERED.


 Dated: February 5, 2021                          /s/ Sally J. Berens
                                                 SALLY J. BERENS
                                                 U.S. Magistrate Judge
